Citation Nr: 1549887	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  07-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to November 25, 2009, in excess of 50 percent as of November 25, 2009, and in excess of 70 percent as of September 10, 2012, for anxiety neurosis with depressive features and headaches. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These claims are now under the jurisdiction of the RO in Waco, Texas.

In July 2009, the Board remanded the issue of entitlement to a rating in excess of 30 percent for anxiety neurosis with depressive features and headaches for further development.  A February 2010 rating decision assigned an increased 50 percent rating for the psychiatric disability from November 25, 2009.  In July 2010, the Board obtained a Veterans Health Administration (VHA) medical expert opinion and, in January 2011, the Board remanded the case, to include the raised claim for entitlement to a TDIU, for further development.  A December 2014 rating decision assigned an increased 70 percent rating for the psychiatric disability from September 10, 2012.  The appeal was remanded in April 2015 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.  


REMAND

Pursuant to the April 2015 Board remand instructions, a May 2015 letter advised the Veteran that it was necessary to obtain his treatment records from the Fort Worth Vet Center from October 2005 to the present (records which may be highly pertinent, perhaps dispositive, evidence in the matter at hand).  He was advised to submit these records or complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs, to allow VA to obtain these records on his behalf.  The Veteran did not respond to this request.  [Notably, review of the record shows that the Veteran provided authorization for VA to obtain his records from the Fort Worth Vet Center in March 2006; however, no treatment records were obtained (the Vet Center provided a May 30, 2006 diagnostic treatment summary only) and an updated authorization is now necessary.]  As the Veteran's Vet Center records are constructively in possession of VA, a remand is necessary to afford the Veteran another opportunity to provide the necessary authorization to obtain such records.  See Dunn v. West, 11 Vet. App. 462 (1998).

In this regard, it is noted that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The United States Court of Appeals for Veterans Claims (Court) has also held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Review of the record shows that the August 2015 VA mental disorders examination report contains inconsistent findings as to the Veteran's psychiatric disorders.  Specifically, although the examination report shows that the Veteran's psychiatric symptoms have been diagnosed as (1) generalized anxiety disorder and (2) cluster B personality disorder traits, in the "differentiation of symptoms" portion of the examination report, it is noted that the Veteran does not have more than one mental disorder diagnosed.  In light of this conflict, a supplemental addendum opinion to resolve this inconsistency is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain potentially relevant records from the Fort Worth Vet Center.  Updated records of all VA treatment should also be obtained.  

2.  After accomplishing the development requested in step (1), obtain an addendum opinion regarding the Veteran's psychiatric disorders from the August 2015 VA examiner (or a suitable substitute if this individual is unavailable).  The claims file must be provided to and reviewed by the examiner.  The examiner is requested to provide clarification of the August 2015 findings regarding the Veteran's diagnosed mental disorders.  If more than one mental disorder is diagnosed, the examiner should also provide a detailed description of the symptoms and occupational and social impairment attributable to each diagnosis, if such differentiation is possible.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

